Case: 18-10689      Document: 00515333391         Page: 1    Date Filed: 03/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-10689                            March 5, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONNIE BERNARD ELLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-176-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ronnie Bernard Ellis appeals his 320-month sentence following his
guilty plea conviction for conspiracy to possess with intent to distribute a
controlled substance. Ellis contends that the district court erred by finding
that the offense involved the importation of methamphetamine for the
purposes of applying a two-level enhancement to his offense level pursuant to
U.S.S.G. § 2D1.1(b)(5) because there was insufficient evidence connecting him


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10689    Document: 00515333391     Page: 2   Date Filed: 03/05/2020


                                 No. 18-10689

to methamphetamine imported from Mexico. We review the district court’s
factual determination that Ellis’s offense involved the importation of
methamphetamine for clear error. See United States v. Serfass, 684 F.3d 548,
550, 553-54 (5th Cir. 2012).
      The two-level § 2D1.1(b)(5) enhancement applies if “the offense involved
the importation of amphetamine or methamphetamine” and the defendant
does not receive a mitigating role adjustment. Considering the record as a
whole, the district court plausibly inferred that the methamphetamine
involved in the offense had been imported from Mexico. See id. at 550, 553-54.
Accordingly, the district court did not clearly err by applying the § 2D1.1(b)(5)
enhancement. See United States v. Foulks, 747 F.3d 914, 915 (5th Cir. 2014).
      AFFIRMED.




                                       2